Supreme Court of Florida
                                 ______________

                                  No. SC20-1668
                                 ______________


                     IN RE: CERTIFICATION OF NEED
                        FOR ADDITIONAL JUDGES.

                                 December 3, 2020

PER CURIAM.

      This opinion fulfills our constitutional obligation to determine the State’s

need for additional judges in fiscal year 2021/2022 and to certify our “findings and

recommendations concerning such need” to the Florida Legislature.1 Certification

is “the sole mechanism established by our constitution for a systematic and




      1. Article V, section 9 of the Florida Constitution provides in pertinent part:
             Determination of number of judges.—The supreme court
      shall establish by rule uniform criteria for the determination of the
      need for additional judges except supreme court justices, the necessity
      for decreasing the number of judges and for increasing, decreasing or
      redefining appellate districts and judicial circuits. If the supreme
      court finds that a need exists for increasing or decreasing the number
      of judges or increasing, decreasing or redefining appellate districts
      and judicial circuits, it shall, prior to the next regular session of the
      legislature, certify to the legislature its findings and recommendations
      concerning such need.
uniform assessment of this need.” In re Certification of Need for Additional

Judges, 889 So. 2d 734, 735 (Fla. 2004).

      In re Certification of Need for Additional Judges, 287 So. 3d 489 (Fla.

2019), last year’s opinion, certified the need for two additional circuit court

judgeships in the Ninth Judicial Circuit, one additional circuit court judgeship in

the First Judicial Circuit, one additional circuit court judgeship in the Fourteenth

Judicial Circuit, four additional county court judgeships in Hillsborough County,

one additional county court judgeship in Orange County, and one additional county

court judgeship in Lee County. In that opinion, we also decertified the need for

two county court judgeships in Brevard County, one county court judgeship in

Monroe County, and one county court judgeship in Collier County.

      The Legislature authorized the ten additional trial court judgeships, as

certified, in the Florida Statutes 2 and appropriated funding in the fiscal year

2020/2021 General Appropriations Act3 for them, as well as for complementary

staff support positions. The Governor approved the statutory changes4 but vetoed


       2. Fla. HB 5301, §§ 1-2 (2020) (enrolled) (amending section 26.031, Florida
Statutes, to authorize the four circuit court judgeships, and section 34.022, Florida
Statutes, to authorize the six county court judgeships).
       3. Fla. HB 5001, § 7, at 414, 417 (2020) (enrolled) (provisos accompanying
specific appropriations 3222, 3224, 3236, 3238, 3240, and 3246).
       4. Ch. 2020-112, §§ 1-2, Laws of Fla. In his letter to the Secretary of State
transmitting his approval of the legislation, the Governor stated, “I simply do not
believe that it is fiscally prudent to employ the additional judges at this time.
However, by signing HB 5301, we will preserve the establishment of these

                                         -2-
the funding due to statewide budget concerns stemming from the Coronavirus

Disease 2019 (COVID-19) pandemic. 5 The Florida Supreme Court asks that the

Legislature again fund those judgeships in the fiscal year 2021/2022 General

Appropriations Act.

      The ten new judgeships authorized during the 2020 legislative session but

for which the funding was vetoed were considered to be in existence for purposes

of conducting the analysis in support of this year’s certification opinion. In this

opinion we are certifying the need for one additional circuit court judgeship in the

Fourteenth Judicial Circuit, two additional county court judgeships in Hillsborough

County, and no additional judgeships in the district courts of appeal. We decertify

no district court, circuit court, or county court judgeships.

      To make this decision, the Court continues to use a verified objective

weighted caseload methodology as a primary basis for assessing judicial need.6

The objective data are supplemented by judgeship requests submitted by the lower

courts, including descriptions of the impact of various secondary factors. These

secondary factors identified by each chief judge reflect local differences in support


additional judgeships with the hope that they can be funded as the state budget
outlook improves.” Letter from Governor Ron DeSantis to Secretary of State
Laurel M. Lee (June 29, 2020).
       5. Ch. 2020-111, § 7, Laws of Fla.
       6. Our certification methodology relies primarily on case weights and
calculations of available judge time to determine the need for additional trial court
judges. See Fla. R. Jud. Admin. 2.240.

                                         -3-
of their requests for more judgeships or in support of their requests for this Court

not to decertify judgeships in situations where the objective case weights alone

would indicate excess judicial capacity. Applying the criteria in this two-step

methodology, we conclude that the Fourteenth Judicial Circuit has a demonstrable

need for an additional circuit court judgeship and Hillsborough County has a

demonstrable need for two additional county court judgeships. Considered in

isolation, the two-step analysis also suggested the decertification of two county

court judgeships in Brevard County and one county court judgeship each in

Alachua, Collier, and Monroe counties. However, the Court determines that the

secondary factor analysis, coupled with recent statutory amendments and other

relevant circumstances further explained below, militates against decertification of

any trial court judgeships.

      Our evaluation of these matters takes into account developments in the way

our courts perform their duties that are not currently captured by the weighted

caseload methodology. We also consider recently adopted legislation and rule

changes that could have a significant impact.

      A number of issues require additional study, review, and consideration

because they portend additional workload or limit our ability to accurately project

judicial need. In particular, the impact of the COVID-19 pandemic in the circuit

and county courts has been substantial. Indeed, the pandemic has placed


                                         -4-
extraordinary strains on our trial courts. In response to the limitations imposed by

the public health crisis, trial courts have been proactive in adapting court

operations, including using technology to conduct proceedings remotely and help

keep the work of the courts progressing. Despite the innovative steps, a significant

increase in pending workload is anticipated as the courts fully return to normal

operations. The additional caseload is attributed to: proceedings, such as jury

trials, in existing cases that necessarily were suspended or delayed to protect public

health and safety; cases the courts anticipate but that are delayed in filing due to

the onset of the pandemic; and new cases stemming from the public health

emergency itself or from pandemic-related economic conditions. As reflected in

the State Courts System’s fiscal year 2021/2022 legislative budget request, the

Trial Court Budget Commission has identified the need for temporary adjudicatory

and case support resources to address this workload. This approach is similar to

the approach used during the foreclosure crisis, in which the court system

requested, and the Legislature appropriated, funding for temporary resources such

as case managers and senior judges to address the mounting caseload. Likewise,

all available existing judicial resources will be needed to contribute to the

pandemic-recovery effort. In these circumstances, we are loath to recommend the

elimination of any judicial positions.




                                         -5-
      Another issue requiring consideration, because it influences this Court’s

ability to accurately project judicial need, is the monetary jurisdiction change in

county court. Chapter 2019-58, section 9, Laws of Florida, increased the dollar

amount threshold for the jurisdiction of the county court. The Legislature took a

phased approach to the implementation of this statutory revision. Effective

January 1, 2020, county court monetary jurisdiction increased from an upper limit

of $15,000 to $30,000, and it is scheduled for a second increase to $50,000 on

January 1, 2023. The jurisdictional increase in county court can reasonably be

expected to increase workload in the county courts and decrease workload in the

circuit courts. However, the jurisdictional change largely coincided with the onset

of the COVID-19 pandemic and an associated decrease in overall court filings.

Thus, it is not yet possible to determine precisely how these statutory revisions will

affect workload among the tiers of court.

      Similarly, chapter 2020-61, sections 3 and 8, Laws of Florida, transfers

circuit court authority to hear appeals from county court final orders and judgments

in criminal misdemeanor cases and most civil cases to the district courts of appeal.

(The law did not amend all instances of statutory circuit court appellate authority,

and the circuit courts, therefore, will continue to have appellate jurisdiction for

certain administrative decisions and certain county court decisions entered in

noncriminal infraction and other cases.) These changes regarding appellate review


                                         -6-
will affect the respective distribution of judicial workload between the circuit and

appellate courts when the law becomes effective on January 1, 2021.

      In addition to the uncertainty surrounding effects of the COVID-19

pandemic and implementation of jurisdictional changes, this Court is reluctant to

decertify judgeships while it is anticipated that the Court will be asked to consider

revisions to the rules governing its certification analysis. The Court directed its

Commission on Trial Court Performance and Accountability to review Florida

Rule of Judicial Administration 2.240, Determination of Need for Additional

Judges. The review included an assessment of the secondary factors influencing

judicial certification to determine if there are areas of inconsistency, overlap, or

disjunction between current criteria in the case-weight formula and the unique

local differences reported by the chief judges in the secondary factors portion of

the evaluation of judicial need. The Commission is expected to file proposed

revisions to rule 2.240(c), Florida Rules of Judicial Administration, to supplement

the secondary factors prescribed in the rule to include, among other proposed

additions, the existence and use of problem-solving courts. The Commission’s

proposed revisions to the secondary factors reflect concerns that trial court judges

have been expressing about a need to review and possibly refine the method for

reporting on the increased numbers and types of problem-solving courts




                                         -7-
throughout the state and the increased number of cases handled by those problem-

solving courts.

      Having conducted a quantitative assessment of trial and appellate court

judicial workload and having also considered the various qualitative factors,

workload trends related to the COVID-19 pandemic, and jurisdictional changes,

we certify the need for three additional trial court judgeships in Florida, consisting

of one in circuit court and two in county court, as set forth in the appendix to this

opinion. We certify no need for additional judgeships in the district courts of

appeal. We also recommend no decertification of district court, circuit court, or

county court judgeships.

      In addition to the certified need for three trial court judgeships described

above, we respectfully request the Florida Legislature to again fund last year’s ten

authorized judgeships. Those judgeships, along with other resources requested

through a legislative budget request this year, will assist the judicial branch in

meeting demands associated with the pandemic-generated workload and court

jurisdictional changes.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.

Original Proceeding – Certification of Need for Additional Judges




                                         -8-
                   APPENDIX
                 Trial Court Need

        Circuit Court                  County Court
          Certified                      Certified
Circuit    Judges       County            Judges
   1          0         N/A                 0
   2          0         N/A                 0
   3          0         N/A                 0
   4          0         N/A                 0
   5          0         N/A                 0
   6          0         N/A                 0
   7          0         N/A                 0
   8          0         N/A                 0
   9          0         N/A                 0
  10          0         N/A                 0
  11          0         N/A                 0
  12          0         N/A                 0
  13          0         Hillsborough        2
  14          1         N/A                 0
  15          0         N/A                 0
  16          0         N/A                 0
  17          0         N/A                 0
  18          0         N/A                 0
  19          0         N/A                 0
  20          0         N/A                 0
 Total        1         Total               2




                        -9-